LAMBERT, Justice,
concurring.
While I have consistently voted to absolutely uphold the right of parties to be tried by a fair and impartial jury, and as such, share much of the concern expressed in Justice Leibson’s dissenting opinion, I am unwilling to “presume bias” on the part of every patient or former patient of a physician. It is the purpose of voir dire examination to discover whether a juror’s views and opinions may be disqualifying and counsel had a duty to make an appropriate inquiry. In the absence of some voir dire response indicating discomfort, reluctance or reservation about sitting in judgment of the physicians, there was simply no “cause” for exclusion of the jurors.
The real issue here is whether, in the absence of any evidence indicative of disqualification and notwithstanding voir dire responses, the courts of Kentucky should presume bias and disqualify from jury service every patient or former patient of every physician against whom a malpractice claim is brought. I dispute any suggestion that this jury was packed or that this Court is “incredibly naive” and “ignores reality.”